t c memo united_states tax_court unico sales marketing inc petitioner v commissioner of internal revenue respondent docket no filed date fred a foley for petitioner bric r skinner for respondent memorandum opinion laro judge the parties submitted this case to the court without trial see rule petitioner petitioned the court on date to redetermine respondent's determination of deficiencies in petitioner's federal_income_tax for fiscal years ended date and respondent determined petitioner must compute its income and expense on the cash_receipts_and_disbursements_method cash_method rather than an accrual_method and respondent changed petitioner's method_of_accounting accordingly the resulting deficiencies in tax and additions to tax are as follows year ended additions to tax penalty april deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure big_number big_number big_number after concessions by the parties we decide the following issues whether petitioner may deduct unpaid accrued wages of dollar_figure and dollar_figure for taxable years ended date and respectively we hold it may not whether petitioner is liable for penalties for negligence determined by respondent under sec_6662 we hold it is unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure background all facts have been stipulated and are so found the stipulations and attached exhibits are incorporated herein by this reference petitioner's principal_place_of_business was in troy michigan when it petitioned the court during all relevant times f douglas forier f forier owned percent of petitioner's outstanding_stock and f forier margaret forier m forier and richard forier r forier were petitioner's officers and directors f forier and m forier the foriers had signature_authority over petitioner's bank accounts for the subject years petitioner filed federal_income_tax returns purporting to utilize an accrual_method of accounting on these returns petitioner accrued and deducted unpaid expenses of dollar_figure and dollar_figure for the respective subject years the dollar_figure includes dollar_figure in unpaid accrued wages to the foriers and the dollar_figure includes dollar_figure in unpaid accrued wages to the foriers the foriers did not include these wages in their income until petitioner actually paid them ’ petitioner had sufficient cash on hand to pay the accrued wages as of the close of each taxable_year respondent determined and petitioner now agrees that petitioner should have reported its income under the cash_method respondent disallowed the deduction of all unpaid accrued expenses claimed on petitioner's returns petitioner concedes the adjustments in each year except with respect to the unpaid accrued wages to the foriers petitioner contends that the wages ‘the foriers were cash_basis calendar_year taxpayers petitioner paid the dollar_figure in wages accrued in in two installments on date and date and the foriers included it in their income for petitioner paid the dollar_figure accrued in on date and the foriers included it in their income for were constructively received by the foriers when accrued thus constructively paid and deductible discussion petitioner has dredged up the deeply buried oft---rejected constructive_payment doctrine respondent contends petitioner a cash_method taxpayer may deduct the wages at issue only when actually paid petitioner contends that the foriers could have drawn the accrued wages when they wished and that they were in constructive receipt of the wages therefore the argument goes the doctrine_of constructive_payment should be applied under these facts and petitioner should be allowed to deduct the unpaid accrued wages we disagree respondent's determination is presumed correct and petitioner bears the burden_of_proof see rule a 290_us_111 petitioner concedes it is a cash_basis taxpayer as such it may only deduct expenditures in the year paid see sec_446 sec_461 sec_1_446-1 l a income_tax regs while a cash_basis taxpayer must include in income amounts actually or constructively received during the year see sec_451 and sec_1_451-1 income_tax regs there is no such provision for constructive_payment it is now horn-book law that constructive_payment is not a necessary corollary of constructive receipt and what may be income to one may not be a deductible payment by the other see 30_tc_285 william j lemp brewing co v commissioner 18_tc_586 8_tc_407 sandoval v commissioner tcmemo_1979_430 mertens law of federal income_taxation sec pincite rev petitioner misplaces reliance upon such cases as 437_f2d_577 6th cir and 56_tc_119 to support its position that constructive receipt is the appropriate standard those cases which are inapposite involved application of the matching principle of sec_267 a which matching principal is an accrual basis taxpayer is not entitled to deduct currently any amount if it is payable to a related_person and because of the payee’s method_of_accounting the item is not currently includable in the payee’s gross_income see sec_267 103_tc_656 revd and remanded on other grounds 87_f3d_99 3d cir sec_267 applies when the mismatching arises because the parties use different methods_of_accounting that is not the case here petitioner and the foriers are cash_basis taxpayers there is no mismatching of a deduction and inclusion due to different accounting methods petitioner distorts the language of sec_267 arguing that such language would allow a cash_basis taxpayer to deduct unpaid expenses if the party to whom the expenses were paid is in constructive receipt we find this argument meritless and hold petitioner may not deduct the unpaid wages we sustain respondent's determination respondent determined petitioner is liable for the accuracy-related_penalty under sec_6662 and b for both years in issue that section imposes a penalty equal to percent of the portion of an underpayment that is attributable to among other things negligence petitioner will avoid this penalty if the record shows that it was not negligent ie it made a reasonable attempt to comply with the provisions of the internal_revenue_code and was not careless reckless or in intentional disregard of rules or regulations see sec_6662 c 942_f2d_444 7th cir affg 94_tc_96 drum v commissioner tcmemo_1994_433 affd without published opinion 61_f3d_910 9th cir negligence connotes a lack of due care or a failure to do what a reasonable and prudent person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir 85_tc_934 petitioner's argument is rendered particularly meritless by the fact that the foriers apparently did not believe they were in constructive receipt of the wages when accrued by petitioner since they did not include the wages in income until actually paid the accuracy-related_penalty of sec_6662 is not applicable to any portion of an underpayment to the extent that the taxpayer has reasonable_cause for that portion and acts in good_faith with respect thereto see sec_6664 the facts in the stipulated record fail to persuade us that petitioner was not negligent or that reasonable_cause existed for petitioner's position on the returns on the contrary petitioner conceded the validity of respondent's determination that its income should be computed on the cash_method and petitioner conceded a large part of respondent's determination in each year there is no evidence petitioner was not negligent regarding the conceded items likewise there is no evidence petitioner was not negligent or that reasonable_cause exists regarding its deduction of the unpaid accrued wages we sustain respondent's determination to reflect the foregoing decision will be entered for respondent -because we hold petitioner is liable for the negligence_penalty under sec_6662 and b we need not address respondent's alternative position that there was a substantial_understatement or petitioner's argument that the items were disclosed on the returns
